Citation Nr: 0915554	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  05-31 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Service connection for gastroesophageal reflux disease 
(GERD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from August 1959 to June 1984.               

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in May 2004 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

In his VA Form I-9, dated in August 2005, the Veteran 
requested a Board hearing.  On February 9, 2006, VA provided 
the Veteran with a Board hearing in San Antonio, Texas.  The 
Veteran's Law Judge who conducted that hearing has retired 
from the Board.  As such, the Board offered the Veteran the 
opportunity to go before another Board hearing.  In April 
2009, the Veteran notified the Board that he wanted to appear 
before a new hearing.  See 38 C.F.R. § 20.707 (2008).  
The Veteran has requested a hearing before the Board via 
video conference at the RO's office.  

Based on the foregoing, this appeal is REMANDED to the RO via 
the AMC for the following action:

The RO should schedule the veteran for a 
videoconference hearing before a Member 
of the Board in accordance with 
applicable procedures.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




